Citation Nr: 0619434	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-33 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an initial compensable evaluation for cortical 
cataracts, both eyes associated with Diabetes Mellitus, type 
II.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 until July 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The veteran had also expressed disagreement with the March 
2004 rating decision denying service connection for diabetic 
neuropathy.  Subsequently, the RO granted service connection 
by a rating decision dated in August 2004.  This represents a 
total grant of the benefits sought on appeal.  The veteran 
has not filed a separate notice of disagreement concerning 
the disability rating evaluation.  See Grantham v. Brown, 114 
F.3d 1156 (1997).  As such, the issue of the rating 
evaluation for diabetic neuropathy is not before the Board 
for appellate review.



FINDINGS OF FACT

1.  The veteran's visual acuity of the right eye is rated as 
20/25-1 far and 20/30 near.

2.  The veteran's visual acuity of the left eye is blindness 
or loss of sight. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for cortical 
cataracts have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107  (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.75, 
4.79, 4.84a, Diagnostic Codes 6028, 6070 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in July 2005.  

The July 2005 letter advised the veteran of what the evidence 
needs to show to substantiate his increased rating claim and 
of what evidence had already been associated with the claims 
file.  The July 2005 letter indicated VA would obtain 
relevant federal records including service records and VA 
medical center records.  The veteran was notified VA would 
make reasonable efforts to obtain private medical records.  
The July 2005 letter advised the veteran he could submit any 
information demonstrating his cortical cataracts had 
increased in severity, including private and VA medical 
records and lay statements.   

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if a higher evaluation is awarded.  
Although the RO did not advise the veteran of such 
information, because the claim for an increased evaluation 
rating is being denied, no effective date will be assigned.  
Proceeding with this matter in its procedural posture would 
not therefore inure to the veteran's prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file.  In 
addition, the veteran has been afforded a VA examination in 
connection with his claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  In fact, the veteran advised the RO 
he had no additional evidence to submit in September 2005.  
As such, the Board finds that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.

The Merits of the Claims

Service connection for cortical cataracts in both eyes was 
granted by a rating decision dated in March 2004.  A 
noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6028, 6070.  The veteran contends 
his cortical cataracts warrant a compensable rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify various 
disabilities and the criteria for specific ratings.  For 
every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  
 
As noted above, the veteran's cortical cataracts were 
evaluated under 38 C.F.R. § 4.84a, Diagnostic Codes 6028 and 
6070.  Diagnostic Code 6028 mandates preoperative cataracts 
should be rated on impairment of vision.  38 C.F.R. § 4.84a.  
When practicable, ratings on account of visual impairment are 
to be based upon examination by specialists, including 
measurements for uncorrected and corrected central visual 
acuity for distance and near based on the Snellen's test type 
or its equivalent.  38 C.F.R. § 4.75.  The best distant 
vision obtainable after best correction will be the basis of 
the rating. 38 C.F.R. § 4.75.  In applying the ratings for 
impairment of visual acuity, a person not having the ability 
to read at any of the scheduled steps or distances, but 
reading at the next scheduled step or distance, is to be 
rated as reading at this latter step or distance.  That is, a 
person who can read at 20/100 but who cannot read at 20/70, 
should be rated as seeing at 20/100. 38 C.F.R. § 4.83.  Eye 
disabilities may be rated based on loss of visual acuity 
under Diagnostic Codes 6061 to 6079. 38 C.F.R. § 4.84a.  

Diagnostic Codes 6067 through 6070 apply when there is 
blindness in one eye.  Loss of use or blindness, having only 
light perception of one eye will be held to exist when there 
is inability to recognize test letters at 1 foot (.30 m.) or 
when further examination of the eyes reveals that perception 
of objects, hand movements or counting fingers cannot be 
accomplished at 3 feet.  38 C.F.R. § 4.79.  Perception of 
objects, hand movements or counting fingers at distances less 
than 3 feet (.91 m.) is considered of negligible utility.  
38 C.F.R. § 4.79.  The minimum compensable rating of 30 
percent under Diagnostic Code 6070 requires blindness or loss 
of use of one eye and remaining vision in the other eye 
corrected to 20/40.  

The veteran had a VA examination in February 2004.  The right 
eye was evaluated as 20/50 uncorrected.  The right eye visual 
acuity was corrected to 20/25 far and corrected to 20/20 
near.  The left eye was evaluated as being able to count 
fingers at 5 feet both corrected and uncorrected.  The 
Goldmann Perimetry test found a visual field deficit of 
central scotoma in the left eye.  The right eye had full 
visual field.  The lids were intact, sclera was clear, and 
the conjunctivae and cornea were clear.  The anterior chamber 
was deep/quiet in both eyes.  The pupils were regular and 
reactive to light.  Lenses had cortical opacities in both 
eyes.  Neither retinal hemorrhages nor exudates were noted.  
There was also no neovascularization of the disc or 
neovascularization elsewhere.  The examiner concluded there 
was no evidence of nonproliferative diabetic retinopathy; and 
the macular scar in the left eye associated with epiretinal 
membrane was more likely secondary to age related maculopathy 
(drusens are found also in left eye) and not a complication 
of diabetes mellitus.  A formal perimetry was ordered as the 
scar caused central scotoma (loss of central vision in left 
eye).  The examiner opined the cortical cataracts, both eyes, 
were secondary to diabetes mellitus.

A private medical record in May 2004 found corrected visual 
acuity of 20/25 in the right eye with a pinhole rating of 
20/20.  The left eye visual acuity was 20/hm, or perception 
only of hand motion.  The left eye had no improvement with 
pinhole readings.  

An April 2005 VA progress note found corrected visual acuity 
of 20/25 in the right eye and 20/count finger at 3 feet in 
the left eye with no improvement with pin hole.  The 
diagnoses were refractive error, no active diabetic changes, 
left eye macular hole and both eyes macular drusens with 
large scar.  A May 2005 VA progress note found visual acuity 
of 20/25 in the right eye and perception of hand motion in 
the left eye.  The diagnoses were no active diabetic changes, 
left eye macular hole and both eyes macular drusens with 
large scar.  

A private medical record dated in August 2005 found corrected 
vision in the right eye of 20/50 and pinhole of 20/40.  The 
left eye had corrected vision of light perception (written as 
20/lp) and no improvement with pinhole.  The assessment was 
age related macular degeneration with disciform scar left eye 
with multiple soft drusens in the right eye.  The physician 
opined the veteran needed close following and noted the 
findings were slightly worse than the previous year.  

Another VA examination was performed in September 2005.  The 
VA examiner found uncorrected visual acuity of the right eye 
of 20/60 far and 20/400 near.  These findings were corrected 
to 20/25-1 far and 20/30 near in the right eye.  The left eye 
was rated as seeing hand movements at 1 foot far.  The near 
rating of the left eye was can't read both uncorrected and 
corrected.  Dermatochalasis was noted on the lids.  The 
sclera, conjunctivae and cornea were clear.  The anterior 
chamber was deep/quiet. The pupils were regular and reactive 
to light with no neovascularization of the iris.  The 
examiner diagnosed a refractive error, senile cataracts and 
profound visual impairment of the left eye due to age related 
macular degeneration, wet type.  The examiner opined the loss 
of vision in the right eye was caused by or as a result of 
the refractive error and senile cataract.  The loss of vision 
in the left eye was caused by or as a result of age related 
macular degeneration, wet type.  

In order to obtain a compensable evaluation when the veteran 
is blind or has loss of use of one eye, the other eye must 
have visual acuity of 20/40 or worse.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6067-6070.  There is no clinical evidence of 
record that the requirements for a compensable evaluation 
have been met.  Although the left eye clearly meets the 
standard for blindness, the right eye is demonstrated to have 
visual acuity better than the necessary 20/40.  Given the 
evidence as outlined above, the Board finds that a 
compensable evaluation is not warranted for the veteran's 
cortical cataracts, both eyes.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

A compensable rating evaluation for cortical cataracts, both 
eyes, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


